በግብርናና ገጠር ልማት ሚኒስቴር
እና
በፀጋይ ደሞዝ እርሻ ልማት መካከል የተፈፀመ የመሬት
ኪራይ ውል ስምምነት
ይህ የመሬት ኪራይ ውል ስምምነት በግብርናና ገጠር ልማት ሜኒስቴር አድራሻው በአዲስ አበባ
ከተማ፤ ቂርቀስ ክ/ከተማ፣ ኢትዮጵያ የሚገኝ መሆኑ እና ከዚህ በኋላ ‹‹አከራይ›› በመባል በሚታወቀው

እና

ፀጋይ ደሞዝ እርሻ ልማት በኢትዮጵያ የተቋቋመ የግል ድርጅት ከዚህ በማስከተል ‹‹ተከራይ›› በመባል
የሚጠቀሰው መካከል  ተፈፅሟል፡፡ ተከራይ የሚለው አባባል እንደ አገባቡ የድርጅቱን
ተተኪዎች/ወራሾች አንዲሁም ወኪሎች የሚመለከት ነው፡

ተከራይ በጥጥ ፣፤ ሰሊጥና አኩሪ አተር ልማት ለመሰማራት የተቋቋመና በደቡብ ብሔር ብሔረሰቦችና
ሕዝቦች ክልል ደቡብ ኦሞ ዞን ዳሰነች ወረዳ ውስጥ ለልማቱ በቂ የሆነ መሬት በመፈለጉ፤

አከራይ አስፈላጊውን መሬት ቀጥሎ በተዘረዘሩት የውል ቃሎችና ሁኔታዎች መሰረት ለተከራይ
ለመስጠት ፈቃደኛ በመሆኑ፤

ተዋዋይ ወገኖች በ ጥር 01/2002 ዓ.ም ከዚህ በታች በተዘረዘሩት የውል ቃሎች እና ሁኔታዎች
መሰረት ይህንን የመሬት ሊዝ ስምምነት ፈጽመዋል፡፡

አንቀጽ 1

የስምምነቱ ወሰን

1.1 የዚህ ሊዝ ስምምነት ወሰን በረዥም ጊዜ የመሬት ሊዝ ደቡብ ብሔር ብሔረሰቦችና ሕዝቦች ክልል
ደቡብ ኦሞ ዞን ዳኃኔነቻ ወረዳ ታፆዖ #ሮ ቀበሌ ውስጥ በ 1000 ሄ/ር መሬት ላይ የጥጥ
ለማቋቋም ነው፡፡ መሬቱም በዚሁ አግባብ የሚከራየው በመሬት ሊዝ የምስክር ወረቀት ቁጥር--፣
መሬቱን በአግባቡ የመጠቀም እንዲሁም በመሬቱ ላይ የሚገኙ፣ መዋቅሮች፣ተከላዎች፣ ንብረቶች

አና ሌሎች በመሬቱ ላይ የሚደረጉ ማሻሻያዎችን ለስራው ዓላማ ተግባራዊ ማድረግን የሚያካትት
በመሆነ-፤ ይህም መሬት የተከራየው ለዚሁ ዓላማ በኢትዮጵያ ፌዴራላዊ ዲሞክራሲያዊ ሪፐብሊክ
ለሚቋቋመው ኃላፊነቱ የተወሰነ የግል ማህበር በመሆኑ፤

1.2 ይህ የመሬት ኪራይ ስምምነት ከዚህ በማስከተል "የኪራይ መሬት" በመባል የሚጠቀሰውን የገጠር
መሬት ሙሉ በሙሉ እና በብቸኝነት ለመጠቀምና በዚህ ስምምነት በአንቀጽ ሁለት በግልጽ
የተቀመጠውን የኪራይ ክፍያ ብቻ ለመክፈል የተፈፀመ ነው፡፡

አንቀጽ 2
የኪራይ ዘመን እና በተከራየው መሬት ተከፋይ የሚሆነው የሊዝ ክፍያ

2.1 ይህ የመሬት ኪራይ ስምምነት ለ 25 ዓመታት የፀና ይሆናል፡፡ ሆኖም በሁለቱ ተዋዋይ
ወገኖች ስምምነት ለተጨማሪ አመታት ሊታደስ ይችላል፡፡
22 የመሬት ኪራይ ክፍያ አፈፃፀም፡፦

2.2.1 ይህ ስምምነት ከተፈረመበት ቀን አንስቶ የመሬት ኪራይ ክፍያ የ 3 ዓመት የዕፎይታ
ጊዜ ያለ ሲሆን በዕፎይታ ጊዜው ያልተከፈለው የመሬት ኪራይ ክፍያ ከዕፎያታ ጊዜው
በኋላ ባሉት ዓመታት እኩል ተካፍሎ በየዓመቱ ከመደበኛው ጋር የሚከፈል ይሆናል፡፡

2.2.2. ከዚህ በኋላ በዚህ ውል በአንቀጽ 1 ለተጠቀሰው የግብርና ኢንቨስትመንት እንቅስቃሴ
ለእያንዳንዱ ፄክታር የብር 758 / ብሮ ለሄድ መዶ ሃምሳ ሰምጋፉ ጋፖቻ ) የኪራይ
ክፍያ ይፈፀማል፡፡ የዚህ ውል የኪራይ ክፍያ መጠን በየዓመቱ ብር 75ፀዐዐዐ ር
አ2ድ መፇ# ሃምሳ ሰምጋታ ሀ ዝጃ ዳና ጠቅላላ ክፍያው ብር 3950000 (ብር ሶስት
ሚሊዮን ዘጠኝ መቶ ፃዛምሳ ሺህ ብቻ) ይሆናል፡፡

2.2.3 በዚህ ውል አማካኝነት ተከራይ የመሬት ኪራይ ክፍያ ሲከፈል የክናሳ:ያው ደረሰኝ
ወዲያውኑ ሊሰጠውና ቅጅው/ኮፒው ለወረዳ አስተዳደር ጽ/ቤት መቅረብ አለበት፡፡

2.2.4 በዚህ አንቀጽ ላይ በቁጥር 2.2.1 የተጠቀሰው እንደተጠበቀ ሆኖ ከላይ ለተገለጸው
መሬት የአንድ አመት ቅድሚያ ክፍያ ተፈጻሚ ይሆናል፡፡

2.2.5 - አስፈላጊ በሆነ ጊዜ አከራይ የመሬት ኪራይ ተመኑን ለተከራይ በማሳወቅ ሊያሻሽል

ይችላል፤
አንቀጽ 3
የተከራይ መብቶች

ተከራይ ከዚህ የሚከተሉት መብቶች አሉት፡-

3.1... መሬቱን ስምምነት በተደረሰበት አግባብ ማልማት እና በስምምነቱ ቃሉች መሰረት
ማስተዳደር፤

የሀይል ማመንጫ፤ የመስኖ ሲስተም፣፤ መንገዶች፤ ድልድዮች፣ ጽ/ቤቶች፣ የመኖሪያ
ህንፃዎች፣ የነዳጅ ማደያ፣ መንገዶች፤ የጤና እና የትምህርት ተቋማት የመገንባት፣ በዚህ
ሄደት ከሚመለከታቸው መ/ቤቶች አስፈላጊ ሁኔታዎችን ለማመቻቸት በመተባበር ይሰራል፡፡

3.3 የተከራየውን መሬት በራሱ ወይም በህግ አግባብ በውክልና በተሾመ ሰው/ድርጀት የማልማት
ወይም የማስተዳደር፣

3.4 መሬቱን የማልማት እና የማረስ፤ ምርትን የመሰብሰብ እንዲሁም በዘመናዊ መሳሪያ
በመጠቀም ሌሎች አግባብነት ባላቸው መንገዶች መጠቀም ፤

3.5 በድርጅቱ ስራ አፈፃፀም፤ ስኬትና ዓ:ላጎት ላይ በመመስረት ተጨማሪ መሬት ማግኘት፣

3.6 አሳማኝ በሆነና ለተሻለ ነገር ለአከራይ ከስድስት ወር የማያንስ ቅድሚያ ማስጠንቀቂያ
በመስጠት ኪራይ ስምምነቱን መሰረዝ ይቸላል፡፡

የተከራይ ግዴታዎች

4.1 ተከራይ ለተከራየው መሬት መልካም እንክብካቤ የማድረግ እና በመሬቱ ላይ የሚገኙ ሀብቶችን
የመጠበቅ ግዴታ ያለበት ሲሆን በተለይም ከዚህ የሚከተሉት ግዴታዎች በተከራይ ላይ
ተፈፃሚ ይሆናሉ፡-

ሀ. በመሬት ዝግጅት ወቅት ሳይመነጠሩ የቀሩትን ዛፎች መጠበቅ፤

ለ.. ተዳፋትነት ባለባቸው አካባቢዎች የአፈር መሸርሸርን ለመከላከል አግባብነት ያላቸው
የአሰራር ዘዴዎችን መጠቀም፣

ሐ. ስለ ተፈጥሮ ሀብቶች አጠባበቅ በህግ የተደነገጉ ግዴታዎችን ማክበር አና እነዚህንም
በጠቅላላው ተግባራዊ ማድረግ

4.2. ከመንግስት እንዲሁም ከሌሎች ኤጀንሲዎች አግባብነት ያላቸው ፈቃዶች የተሰጡ
እንደሆነ ይህ የኪራይ ስምምነት ከተፈረመበት ጊዜ ጀምሮ በሚፃቀጠር የ6 ወራት ጊዜ
ውስጥ ተከራይ መሬቱን ማልማት መጀመር አለበት፡፡

4.3 በዚህ የውል ስምምነት ስር ተከራይ ይህ የመሬት ኪራይ ስምምነት ውል ከተፈረመበተ ቀን
አንስቶ በአንድ ዓመት ጊዜ ውስጥ የመሬቱን ሃ#/2ኛ ክፍል የማልማት ግዴታ አለበት፡፡
በመሆኑም በጠቅላላው የተከራየውን መሬት ይህ ስምምነት ከተፈረመበት ቀን አንስቶ # 2
ዓመታት ባልበለጠ ጊዜ ውስጥ የማልማት ግዴታ አለበት፡፡

44

45

4.66

4.7

4.8

4.9

የመሬት ኪራይ ውሉ የተፈፃሚነት ጊዜ ሲያበቃ ወይም ሲቋረጥ ወይም የኢኪንቨስትመንት
ፈቃዱ ሲሰረዝ ተከራይ በመሬቱ ላይ የተተከሉ ንብረቶችን በአግባቡ በማንሳት ከ8 ወራት
ባልበለጠ ጊዜ ውስጥ መሬቱን ለአከራይ ያስረክባል፡፡

ተከራይ ለግብርናና ገጠር ልማት ሚኒስቴር በሚቀርብለት ጥያቄ መሰረት ትክክሰኛ መረጃ እና
የኢንቨስትመንት እንቅስቃሴ ሪፖርቶች ያቀርባል፡፡

የዕፎይታ ጊዜው እንደተጠናቀቀ የወቅቱን አመታዊ የመሬት ኪራይ ክፍያ በዕፎይታ ጊዜው
ያልተከፈለውን ድርሻ በመጨመር መራቱ ለሚገኝበት ክልል ከታህሳስ ወር አንስቶ እስከ ሰኔ
ወር ባለው ጊዜ ውስጥ ቀደም ሲል ለገጠር መሬቶች ተፈፃሚነት አንዲኖረው በተወሰነው
የኪራይ ተመን መሰረት ክፍያ ይፈፅማል፡፡

ተከራይ ይህንን የመሬት ኪራይ ውል ሲፈጽም ከዚህ የውል ሰነድ ጋር በማያያዝ የተከራየውን
መሬት አጠቃቀም የድርጊት መርፃ ግብር ለግብርናና ገጠር ልማት ሚኒስቴር ያተርባል፡፡
በጽሁፍ በሚቀርብ ጥያቄ መሠረት የአከራይ ፈቃድ ሳይሰጥ ተከራይ በየትኛውም ሁኔታ ቢሆን
መሬቱን ላልተፈቀደለት እና ቀደም ሲል በአንቀጽ 3 ላይ ላልተቀመጠ ዓላማ ወይም አቅድ
መጠቀም አይችልም፡፡

የመሬቱ 75 በመቶ ሳይለማ ድርጅቱ መሬቱን ለሌላ ድርጅት ወይም ግለሰብ አሳልፎ የመስጠት
መብት አይኖረውም፡፡

4.10 ተከራይ የመሬቱን 75 በመቶ በማልማትና የአከራዩን ፈቃድ ካገኘ መሬቱን ለሌላ ድርጅት

ወይም ግለሰብ ማዛወር ይችላል፡፡ አከራይ ጥያቄ ባቀረበ ጊዜ አፋጣኝ ምላሽ ይሰጣል፡፡

አንቀጽ 5
የአከራይ መብቶች

አከራይ ከዚህ የሚከተሉት መብቶች ብቸኛ ተጠቃሚ ይሆናለ፡-

5.1

5.2

5.3

ተከራይ ግዴታዎቹን በትጋት መወጣቱን እና መፈፀሙን የመቆጣጠር እና የመከታተል መብት
ይኖረዋል፡፡

መሬቱ በኪራይ ከተሰጠበት ቀን ጀምሮ የአንድ አመት ጊዜ ሲያበቃ በንዑስ አንቀጽ 4.3
መሰረት ያልለሙትን መሬቶች ይወስዳል፡፤ ይህም ተፈፃሚ የሚሆነው ተከራይ የ6 ወራት
ቅድመ ማስጠንቀቂያ ተሰጥቶት በአንድ አመት ውስጥ ሳያስተካክል የቀረ እንደሆነ ነው፡፡
አከራይ ከላይ በአንቀፅ 5.1 የተሰጠውን መብት በሚጠቀምበት ወቅት የተከራይን ተግባራት

አና እንቅስቃሴዎች በማያውክ ሁኔታ መሆኑን ማረጋገጥ አለበ

5.4

አሳማኝ በሆነና ለተሻለ ነገር ለተከራይ ከስድስት ወር የማያንስ ቅድሚያ ማስጠንቀቂያ
በመስጠት ኪራይ ስምምነቱን መሰረዝ ይቸላል፡፡

55 በዚህ የመሬት ኪራይ ውል በተገለፀው መሰረት የመሬት ኪራይ ዋጋ ሊያሻሽል ይ”ላል::

6.1

6.2

6.3

6.4

6.5

6.6

አከራይ መሬቱን ከማናቸውም ለሥራው እንቅፋት ከሆኑ ነገሮች አና ሌሎች አክሎች ነዛ
በማድረግ ይህ የመሬት ኪራይ የውል ስምምነት ከተፈረመበት ቀን አንስቶ በአንድ ወር ጊዜ
ውስጥ የማስረከብ ግዴታ አለበት፡፡

የሚከናወነውን ከፍተኛ የኢንቨስትመንት ስራ ከግምት ውስጥ በማስገባት ተከራይ ከግብር ነዛ
የመደረግ፣ ከገቢ የካፒታል እቃዎች የቀረጥ ነዛ እና ለውጭ ካምፓኒዎች በኢትዮጵያ ሕግጋት
በሚፈቀደው መሠረት ካፒታልን እና ትርፎችን ወደ ውጭ ፃገር ስለመላክ የተቀመጡትን ልዩ
ጥቅማጥቅሞች የማስጠበቅ እና የመፈፀም ግዴታ አለበት፡፡

አከራይ በተከራይ በኩል የሚያከናውነውን የመሬት መመንጠር ተግባር በተመለከተ አንዲሁም
በዚህ ስምምነት ሽፋን ያገኘውን አላማ ተግባራዊ ከማድረግ እና ከዚህ ጋር ተያያዥ የሆኑ
ተጓዳኝ እና ከሥራው ዛደት ጋር አግባብነት ያላቸውን ተግባራት ከመፈፀም የሚያግድ ምንም
አይነት የሕግ ወይም ሌላ ገደብ የሴለ መሆኑን ያረጋግጣል፡፡

ለአፈር ምርመራ እና ለቅየሳ ስራ በፌዴራል መንግስት እና በክልል መንግስት የምርምር
ማአከላት የሚገኙትን ፋሲሊቲዎችን በክፍያ እንዲጠቀም ሁኔታዎችን ያመቻቻል፡፡

ተከራይ በውል ባሉበት ግዴታዎች መሠረት መሬቱን በተቀመጡት የጊዜ ገደቦች ውስጥ
ሳያለማ የቀረ አንደሆነ ወይም በተፈጥሮ ዛብቶች ላይ ጉዳት ካደረሰ ወይም የኪራይ ክፍያውን
በወቅቱ ካልከፈለ አከራዩ በእነዚሁ ምክንያቶች የኪራይ ውሉን ለማቋረጥ ከወሰነ ይህንን
ውሳኔውን ቢያንስ ከ6 ወራት ቀደም ብሎ በማስጠንቀቂያ መልክ ለተከራይ መስጠት አለበት፡፡
አከራይ ይህንን ጉዳይ ተከታትሎ ካላስታወቀ/ካላስፈፀመ ለተከራዩ ተጨማሪ የ 6 ወር ጊዜ
ይሰጣል፡፡

ተከራይ በኪራይ ዘመኑ መሬቱን ሰላማዊና ከሁከት ነፃ በሆነ መንገድ ማልማት እንዲችል
ከማንኛውም አመፅ፤ ረብሻ ወይም አስቸጋሪ የተፈጥሮ' ክስተቶች ለመከላከል ከአቅም በላይ
የሆኑ ሁኔታዎችን ሳይጨምር ያለክፍያ የመተባበር ግዴታ አለበት፡፡

አንቀፅ 7
የተከራየውን መሬት ስለማስረከብ

7.1. አከራይ ይህ ውል ከተፈረመበት ጊዜ አንስቶ በ30 ቀን ውስጥ የመሬቱን ፕላን እንዲሁም
የይዞታ የምስክር ወረቀት ሌሎች ማስረጃዎችን ለተከራይ ያስረክባል፡፡
7.2 ተከራይ በፅሑፍ ተገልፆለትም ቢሆን በእርሱ በኩል በሆነ ምክንያት የመሬቱ ርክክብ ሳይፈፀም
የቀረ እንደሆነ አከራይ በዚህ ምክንያት ምንም አይነት ኃላፊት አይወስድም፡፡
7.3. የመሬቱ ርክክብ ተፈዓሚ የሚሆነው ወይም የሚፀናው ይህ ውል ከተፈረመበተ በ15 ቀናት
ውስጥ ይሆናል፡፡
አንቀፅ 8
የውል እድላት እና ማሻሻያ
8.1 ይህ የመሬት ኪራይ ስምምነት በተመሳሳይ የውል ቃሎች እና ሁኔታዎች መሠረት ሊታደስ
ይችላል፡፡
8.2 ተከራይ ስምምነቱን ማደስ ከፈለገ የውል ዘመኑ ከመጠናቀቁ ከ6 ወራት በፊት ይህንነ ማሳወቅ
አለበት፡፡
አንቀፅ 9

ውል የሚቋረጥባቸው ምክንያቶች

ይህ የመሬት ኪራይ ውል ስምምነት ከዚህ በታች በተዘረዘሩት ምክንያቶች ሊቋረጥ ይችላል፡-

9.1 የመሬት ኪራይ የውል ዘመን ሲያበቃ፣

9.2 አከራይ ከአቅም በላይ በሆኑ ምክንያቶች መሬቱን ለተከራይ ሳያስረክብ የቀረ እንደሆነ፤

9.3 ተከራይ የስድስት ወር የፅሑፍ ማስጠንቀቂያ ሰጥቶም ቢሆን አከራይ በዚህ ውል ስር
የተካተቱትን ማናቸውንም ግዴታዎች ወይም ቃልኪዳኖች ሳያከብር የቀረ እንደሀነ፤

9.4 ተከራይ አመታዊ የኪራይ እና ሌሎች የግብር ክፍያዎችን ለሁለት ተከታታይ አመታት
ሳይከፍል የቀረ እንደሆነ፣

9.5 ተከራይ በአከራይ በኩል የ6 ወራት ቅድመ ማስጠንቀቂያ በመስጠት ተከራዩ የውል
ግዴታዎቹን በማክበር እንዲፈዕም ተጠይቆም ቢሆን ይህንን ሳይፈፅም የቀረ እንደሆነ፣

9.6 በንዑስ አንቀጽ 5.4 መሰረት ለተሻለ ነገር አከራይ የኪራይ ውሉን ለማቋረጥ ዛሳብ ያለው
መሆኑን በመጥቀስ የ6 ወራት ቅድመ ማስጠንቀቂያ ሲሰጥ፣

ሃሳብ ያለው
አንቀጽ 10
የውል መቋረጥ ሂደት ውጤቶች

10.1 የመሬት ኪራይ ውሉ ሲቋረጥ ተከራይ የተከራየውን መሬት የውሉ መቋረጥ ተፈፃሚ

ከሚሆንበት ቀን ጀምሮ በ6 ወራት ጊዜ ውስጥ ለአከራይ መመለስ አለበት፡፡

10.2 ይህ የኪራይ ውል ስምምነት በተከራዩ በዚህ ስምምነት በአንቀፅ 9.3 እና 9.8 መሠረት
በማናቸውም ምክንያቶች በሚቋረጥበት ወቅት አከራይ በመሬቱ ላይ የተከናወኑትን ዋጋ
ያላቸው ማሻሻያዎች በወቅቱ የገበያ ዋጋ ማንኛውም የተከራይ ዕዳዎች ከተከፈሉ በኋላ

ለተከራይ ይከና፡ላል፡፡

10.3 ይህ ስምምነት ከላይ በአንቀፅ 9.4፤ 9.5 እና 9.7 ከተዘረዘሩት ምክንያቶች መካከል
በማናቸውም መነሻነት ያቋረጠ እንደሆነ እንዲህ ባለው ምክንያት አከራይ ለተከራይ

የሚከፍለው አይኖርም፡፡

10.4 ይህ የመሬት ኪራይ ውል በሜቋረጥበት ወቅት በመሬቱ ላይ ያሉ ንብረቶችን በድርድር
ለመግዛት ለአከራይ ቅድሚያ ይሰጠዋል፡፡ አከራዩ ካልፈለገ ተከራይ ለሌላ ወገነወ የመሸጥ

መብቱ የተጠበቀ ነው፡፡
አንቀፅ 11
ምዝገባ

ይህ የመሬት ኪራይ ስምምነት ስልጣን በተሰጠው አካል መመዝገብ እና መፅደቅ ግዴታ የለበትም ፤
የዚህ ውል ስምምነት ቅጅዎችና ግልባጮች ለአከራይ፤ ለተከራይ፤ ለወረዳ፣፤ ለፋይናንስ ጽ/ቤት፣፤
ለኢንቨስትመንት ኮሚሽን አና ሌሎች አካላት በአከራይ በሚሰጥ ሸሺ ደብዳብ አማካኝነት ለትብብር

ያመች ዘንድ እንዲላኩ ይደረጋል፡፡

አንቀፅ 12
ገዥ ሕግ

በዚህ ስምምነት ስር ስራዎችን የሚገዛው የኢትዮጵያ ሕግ ይሆናል፡፡

አንቀፅ 13
ከአቅም በላይ የሆኑ ሁኔታዎች

ከአቅም በላይ የሆኑ ሁኔታዎችን አስመልክቶ የኢትዮጵያ የፍትሐብሔር ሕግ ተፈፃሚ ይሆናል፡:

አንቀፅ 14
ሰላማዊ ለሆነ አጠቃቀም የተገባ ቃል

አከራይ በተከራየው መሬት ላይ ያለውን የባለቤትነት እና የንብረት መብቶች ያረጋግጣል፡፡ በመሆኑም
ተከራይ መሬቱን ሰላማዊ በሆነ መልኩ በይዞታው እንደሚያቀይ እና ይህንንም ያለምንም ችግር
ሊጠቀምበት እንደሚችል ያረጋግጣል፡፡

ለዚህ ስምምነት ዓላማ የኢትዮጵያ ቀን መቁጠሪያ ተፈፃሚነት ይኖረዋል፡፡

አንቀፅ 16

የስምምነቱ አባሪዎች
ከዚህ በታች የተዘረዘሩት ሰነዶች የስምምነቱ አባሪ ሲሆኑ የውሉ አካል ተደርገው ይወሰዳሉ፡፡

16.1 የውሳኔ ደብዳቤ እና የመሬቱ ኪራይ ቃለጉባኤ
16.2 የመሬት ልማት የጊዜ ሰሌዳ መግለጫ
16.3 የተከራየው መሬት ሳይት ፕላን

16.4 የተከራይ መታወቂያ ወይም ፓስፖርት ግልባጭ
16.5. የተከራይ መመስረቻ ፅሑፍ አና መተዳደሪያ ደንብ ግልባጭ
16.6. የፕሮጀክቱ ሥራዎች መርዛግብር

አንቀፅ 17
አለመግባባትን ስለመፍታት

ከመሬት ኪራይ ስምምነቱ ጋር በተያያዘ ወይም ስምምነቱን ተከትሎ በአከራይ እና በተከራይ መካከል
አለመግባባት በሚከሰትበት ወቅት ሁለቱም ተዋዋይ ወገኖች አለመግባባቱን ሰላማዊ በሆነ መልኩ እና
ለሁለቱም ወገኖች በሚጠቅም መልኩ ለመፍታት የሚችሉትን ጥረት ሁሉ ያደርጋሉ፡፡ እንዲህ ባለ
ሁኔታ አለመግባባቱ ሊፈታ ካልቻለ ጉዳዩ በኢትዮጵያ የፌዴራል ፍ/ቤት ታይ ይሆናል፡፡

አንቀፅ 18
ቋንቋ

ይህ ስምምነት በተዋዋይ ወገኖች መካከል በአማርኛ ቋንቋ ተፈርሟል፡፡

አንቀፅ 19
መ/ቤት እና ማስጠንቀቂያዎች

19.1 ተከራይ በኢትዮጵያ ውስጥ እንደአስፈላጊነቱ ወይም ሥራዎቹን ለማከናወን በሚያመቸው
መልኩ በኢትዮጵያ መ/ቤት ይመሰርታል፡፡

19.2 ከዚህ ስምምነት ተዋዋይ ወገኖች መካከል ለአንዱ የሚላክ ደብዳቤ እና ማስጠንቀቂያ
በእንግሊዘኛ ወይም በአማርኛ ቋንቋ በተዘጋጀ ፅሑፍ አማካኝነት ይሆናል፡፡ እንዲህ ያለውም
ፅሑፍ በአካል ወይም በዚህ ስምምነት መግቢያ ላይ በተጠቀሰው አድራሻ በፖስፓ ይላካል፡፡

አንቀፅ 2ዐ
ውሉ የሚፀናበት ቀን

ይህ የኪራይ ስምምነት ለ 2# አመታት ማለትም ከ- ጥር 01/2002 ዓ.ም ጀምሮ የዐና ይሆናል፡፡
ተፈፃሚነቱም በ ታህሳስ 30/2027 ዓ.ም ያበቃል፡፡

አከራይ ተከራይ
ግብርናና ገጠር ልማት ሚኒስቴር ፀጋይ ደሞዝ እርሻ ልማት
ሥም

ማዕረግ
ፊርማ

ቀን

